







Exhibit 10.1


IDACORP, Inc. and/or Idaho Power Company Executive Officers
with Amended and Restated Change in Control Agreements
(as of April 30, 2020)
Name
 
Title
 
Date of Agreement
Ryan Adelman*
 
Vice President, Transmission & Distribution Engineering and Construction of
Idaho Power Company
 
10/5/2019
Darrel T. Anderson
 
President and Chief Executive Officer of IDACORP, Inc. and Chief Executive
Officer of Idaho Power Company
 
12/23/2008
Brian R. Buckham*
 
Senior Vice President and General Counsel of IDACORP, Inc. and Idaho Power
Company
 
4/4/2016
Sarah E. Griffin*
 
Vice President, Human Resources of Idaho Power Company
 
10/5/2019
Lisa A. Grow
 
President of Idaho Power Company
 
12/12/2008
James Bo D. Hanchey*
 
Vice President, Customer Operations and Chief Safety Officer of Idaho Power
Company
 
10/5/2019
Tom Harvey*
 
Vice President of Power Supply of Idaho Power Company
 
3/10/2020
Steven R. Keen
 
Senior Vice President and Chief Financial Officer of IDACORP, Inc. and Idaho
Power Company
 
12/30/2008
Jeffrey L. Malmen
 
Senior Vice President of Public Affairs of IDACORP, Inc. and Idaho Power Company
 
12/8/2008
Kenneth W. Petersen*
 
Vice President, Chief Accounting Officer and Treasurer of IDACORP, Inc. and
Idaho Power Company
 
5/20/2010
Adam Richins*
 
Senior Vice President & Chief Operating Officer of Idaho Power Company
 
2/8/2017

*Change in control agreement does not include 13th-month trigger or tax gross-up
provisions.









